         Case 3:20-cv-01526-L Document 18 Filed 09/03/20                     Page 1 of 9 PageID 359



                            IN THE UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION

    Tasia Williams and Vincent Doyle,                   §
                                                        §
            Plaintiffs,                                 §
                                                        §
    v.                                                  §    CIVIL ACTION NO. 3:20-CV-1526-L
                                                        §
                                                        §
    CITY OF DALLAS, TEXAS; ULYSHA                       §
    RENEE HALL Chief of Police, Dallas                  §
    Police Department. In her individual                §
    capacity; and JOHN DOE POLICE                       §
    OFFICERS 1–50,                                      §
                                                        §
            Defendants.                                 §


             JOINT STATUS REPORT AND PROPOSED DISCOVERY PLAN

       Pursuant to the Court’s Order to Submit Joint Status Report and Proposed Discovery
Plan dated August 4, 2020 [Doc. 17] (“Order”) and Federal Rule of Civil Procedure 26(f),
requiring the Parties to confer and file a Joint Status Report and Proposed Discovery Plan
(“Report”), Plaintiffs Tasia Williams and Vincent Doyle (collectively, “Plaintiffs”) and
Defendants City of Dallas, Texas (the “City”), Dallas Police Department Chief of Police
Ulysha Reneé Hall (“Chief Hall”), in her individual capacity, and John Doe Police Officers
1-501 (collectively, “Defendants”) (collectively, the “Parties”) file this Report and state:

       Status Conference: Counsel for the Parties, Daniel Dailey, Jessica Foster, Adam
Greenfield, Tatiana Holland, George Oginni, Morgan McPheeters, Michelle Simpson-
Tuegel, and Daryl K. Washington for Plaintiffs and Tatia R. Wilson, Molly P. Ward, and
Devin Q. Alexander for Defendants, conferred via ZOOM video call on August 17, 2020,
and discussed the matters referenced in Rule 26(f) and the Order and the logistics for
preparation of this Report.




1 The Plaintiffs in their Original Complaint name and assert claims against John Doe Police Officers 1-50 [Doc. 1].
The John Doe defendants have not been identified or served with process as of the filing of this Report. They,
therefore, have neither entered an appearance in this action nor participated in the preparation of the Report. The
Plaintiffs have not been provided with any reports nor has the City provided the Plaintiffs with the names of the
officers who were involved in the incidents.
JOINT STATUS REPORT AND PROPOSED DISCOVERY PLAN                                                           PAGE 1
   Case 3:20-cv-01526-L Document 18 Filed 09/03/20            Page 2 of 9 PageID 360


1. Nature of the Case Including Parties’ Contentions.

       A. Plaintiffs’ Contentions

       Plaintiffs’ claims stem from the recent protests (May 30, 2020 – June )in Dallas over
police brutality and racial inequality. Despite the overwhelmingly peaceful nature of
these protests, the City of Dallas Police Department (“Dallas Police” or “DPD”) officers
repeatedly used extreme and lethal force against the crowds, targeting peaceful, non-
threatening protesters and bystanders with tear gas, smoke bombs, flash-bangs, Pepper
Balls, mace, and what are known as “kinetic impact projectiles,” or “KIPs.” The
Defendants were using KIPs although they received little to no training on the proper use
of such force.
       Specifically, Plaintiffs were seriously injured when Dallas Police officers,
unprovoked, shot them with so-called “less lethal” rubber or sponge bullet KIPs for no
lawful reasons. As a result of the excessive force, Plaintiff Doyle’s cheek was shattered,
and Plaintiff Williams was left bleeding and handcuffed in the middle of a bridge for
several hours while suffering from a massive contusion. Many other people, including
Brandon Saentz, were also severely injured by these “less lethal” bullets in Dallas during
those three days.
       Plaintiffs assert the following five (5) causes of action: (1) Count 1: Civil Rights
Claim (42 USC § 1983) - Violation of First Amendment Rights Against the City of Dallas
and John Doe Police Officers 1-50 in their individual capacities; (2) Count 2: Civil Rights
Claim (42 U.S.C. § 1983) Excessive Force - Violation of Fourth and Fourteenth
Amendment Rights Against the City of Dallas and John Doe Police Officers 1-50 in their
individual capacities; (3) Count 3: Civil Rights Claim (42 U.S.C. § 1983) Unlawful Seizure
- Violation of Fourth Amendment Rights Against the City of Dallas and John Doe Police
Officers 1-50 in their individual capacities; (4) Count 4: Civil Rights Claim (42 U.S.C. §
1983) Failure to Supervise & Discipline - Violation of Fourth and Fourteenth Amendment
Rights Against the City of Dallas and Chief Reneé Hall in her individual capacity; (5)
COUNT 5: CIVIL RIGHTS CLAIM (42 U.S.C. § 1983) FAILURE TO TRAIN - Violation of Fourth and
Fourteenth Amendment Rights Against the City of Dallas and Chief Reneé Hall in her
individual capacity.

       B. Defendants’ Contentions

       The Defendants deny the Plaintiffs’ allegations, contentions, and claims, and assert
that they did not deprive the Plaintiffs of any rights under the Fourth or Fourteenth
Amendments. Defendants further deny that the Plaintiffs are entitled to recover any
damages or other relief from the claims alleged against them by the Plaintiffs.

      The Defendants deny that the City had an official policy or custom of City
employees retaliating against non-threatening peaceful protesters engaging in
JOINT STATUS REPORT AND PROPOSED DISCOVERY PLAN                                      PAGE 2
     Case 3:20-cv-01526-L Document 18 Filed 09/03/20           Page 3 of 9 PageID 361


constitutionally protected activity. Defendants deny that the City had an official policy or
custom of City employees using excessive force against non-threatening peaceful
protesters as a means of intimidation and control to suppress peaceful public
demonstrations involving constitutionally protected activity. Defendants deny that the City
had an official policy or custom of City employees unlawfully seizing individuals engaged
in peaceful protests in violation of their rights under the Fourth Amendment. Defendants
deny that the City had an official policy or custom of inadequate training, supervision, or
discipline of Dallas police officers in handling peaceful public demonstrations involving
constitutionally protected activity.

       The Defendants contend that the City cannot be held liable under § 1983 because
(1) there was no underlying constitutional violation, and (2) there was no official policy or
custom with respect to the use of force, detention/seizure procedures, and handling of
peaceful public demonstrations involving constitutionally protected activity, or
constitutional deficiency in the City’s training, supervision, or discipline of its police
officers in those topic areas; (3) the City’s final policymaker for the DPD was not
deliberately indifferent to any alleged known unconstitutional custom or an obvious
deficiency in DPD officer training, supervision, or discipline with respect to any of the
foregoing topic areas; and (4) there is no causal connection between any alleged official
policy or custom with respect to the foregoing topic areas, or a deficiency in DPD officer
training, supervision, or discipline in those areas and Plaintiffs’ injuries.

        Individual Defendant Dallas Police Chief U. Reneé Hall denies that she ordered or
authorized DPD officers to suppress peaceful public demonstrations in retaliation for
individuals engaging in constitutionally protected activity. Chief Hall denies that she failed
to adequately train, supervise, or discipline DPD officers with respect to the use of force,
detention/arrest procedures, and in handling peaceful public demonstrations involving
constitutionally protected activity. Chief Hall asserts that she is entitled to qualified
immunity on all claims alleged against her because she was at all relevant times a public
official acting in the course and scope of her official duties, was exercising discretionary
authority and acting in objective good faith. Chief Hall further asserts that she did not
violate Plaintiffs’ constitutional rights, that her actions were lawfully performed and were
objectively reasonable, that she did not violate clearly established law, and that she was
not clearly incompetent.

       Defendants further assert that the Plaintiffs did not suffer any deprivation of their
rights arising under the Fourteenth Amendment because the Fourth Amendment is the
constitutional source of Plaintiffs’ federal claims.

2.      Any challenge to jurisdiction or venue.

        The Parties do not challenge jurisdiction or venue.

JOINT STATUS REPORT AND PROPOSED DISCOVERY PLAN                                       PAGE 3
     Case 3:20-cv-01526-L Document 18 Filed 09/03/20           Page 4 of 9 PageID 362




3.      Any Pending or Contemplated Motion and Proposed Time Limits for Filing
        Motion.

        The Parties currently have an Agreed Preliminary Injunction in place, enjoining and
prohibiting the Defendants and all officers of the Dallas Police Department from (1) using
“less lethal” weapons, such as tear gas, smoke bombs, flashbangs, pepperballs, mace, and
other chemical agents in connection with protests against any protesters, bystanders,
civilians, or members of the press, who are not posing any immediate threat of serious harm
to anyone, or using such devices or chemical agents for purposes of controlling peaceful
crowds; and (2) firing or deploying kinetic impact projectiles “KIPs” into a crowd for any
purpose. The Agreed Preliminary Injunction is set to expire on September 9, 2020. [Doc.
10].

       On or about August 16, 2020, Defendant Chief Renee Hall amended the Dallas
Police Department’s General Orders 908 and 902 regarding the (1) 40MM Stinger Less
Lethal Launcher System, and the (2) Chemical Spray & PepperBall Launcher System.

        Plaintiffs contend that these policies are insufficient and are working with
Defendants on additional revisions to General Orders 902 and 908. If the Parties cannot
agree on amended language prior to the expiration of the Agreed Preliminary Injunction,
Plaintiffs’ will seek extension of the Agreed Preliminary Injunction or issuance of a
Permanent Injunction from the Court.

       The Defendants anticipate filing motions for summary judgment on the issues of
Chief Hall’s entitlement to qualified immunity and the lack of § 1983 municipal liability
on the City by the deadline imposed by the Court for dispositive motions.

        The Parties’ proposed deadline for filing motions is set forth below.

4.      Any Matters Which Require a Conference with the Court.

       In the event the Parties are unable to reach an agreement with extending the current
Preliminary Injunction, the Plaintiffs will need a conference with the Court to help set
deadlines for the above referenced Preliminary Injunction.

5.      Likelihood of Joinder of Additional Parties and Deadlines.

        Plaintiffs anticipate joining additional individual Plaintiffs as well as adding
additional Defendants once the City releases the names of the involved officers, which it
currently has refused to disclose. Based on information and belief, Plaintiffs anticipate that
discovery will uncover additional law enforcement agencies and parties may have factored
into individuals being injured during the protests and/or Defendants failure to properly train
JOINT STATUS REPORT AND PROPOSED DISCOVERY PLAN                                       PAGE 4
     Case 3:20-cv-01526-L Document 18 Filed 09/03/20           Page 5 of 9 PageID 363


its Police force.

        The Defendants do not anticipate joining any additional parties.

6.      Proposed Discovery Plan and Pretrial Deadlines.

        i. Plan for discovery-related matters.

               a.    Initial Disclosures: The parties have not served their Rule 26(a)
                     initial disclosures. The Parties have agreed to exchange their initial
                     disclosures by 5:00pm on October 5, 2020. Chief Hall objects to any
                     requirement that she make initial disclosures until the Court has
                     resolved her qualified immunity defense.

               b.    Estimated time needed for discovery: The Parties estimate that one
                     year will be required to complete discovery, in part because several
                     witnesses may not be readily locatable and due to the high likelihood of
                     adding additional defendants based on discovery, and the current
                     unknowns surrounding the COVID 19 pandemic.

               c.    Specification of the subjects on which discovery may be needed:
                     The Plaintiffs intend on conducting discovery on the customs and
                     practices of the city of Dallas, training, supervision and discipline of
                     its officers. Additionally, Plaintiffs anticipate conducting discovery
                     on prior Officer Involved Shootings, cases involving allegations of
                     excessive and deadly force and all related matters, including any prior
                     incidents, training and Officer’s medical/ psychological history, to
                     include obtaining copies of all records of medical and psychological
                     treatment. Plaintiffs also anticipate on conducting discovery related
                     to any experts designated by the Defendants.

                     Defendants anticipate conducting depositions and written discovery
                     on: (1) the factual and legal bases of the Plaintiffs’ claims; (2) the
                     Plaintiffs’ claimed compensatory and general damages; and (3)
                     discovery related to experts, including depositions.

               d.    Whether discovery should be conducted in phases or be limited to
                     or focused upon particular issues: Plaintiffs and the City do not
                     believe that discovery should be conducted in phases or be limited to
                     or focused upon any particular issues. Chief Hall asserts that all
                     discovery directed to her must initially be limited to the issue of Chief
                     Hall’s qualified immunity defense.


JOINT STATUS REPORT AND PROPOSED DISCOVERY PLAN                                       PAGE 5
      Case 3:20-cv-01526-L Document 18 Filed 09/03/20            Page 6 of 9 PageID 364


         ii.    Proposed Pretrial Deadlines.

                a.     Deadline to join other parties or amend the pleadings: June 30,
                       2021.

                b.     Plaintiffs’ deadline to designate expert witnesses and make the
                       expert disclosures required by Rule 26(a)(2): August 2, 2021.

                c.     Defendants’ deadline to designate expert witnesses and make the
                       expert disclosures required by Rule 26(a)(2): September 2, 2021.

                d.     Rebuttal expert designations: September 17, 2021.

                e.     Deadline to complete discovery: January 15, 2022.

                f.     Deadline to file dispositive motions: March 4, 2022.

7.       Statement Regarding Dondi and the District’s Civil Justice Expense and Delay
         Reduction Plan.

         Counsel for the Parties have read and are familiar with Dondi Properties Corp. v.
         Commerce Sav. and Loan Ass’n, 121 F.R.D. 284 (N.D. Tex. 1988), as well as the
         district’s Civil Justice Expense and Delay Reduction Plan as amended May 2002.

8.       Requested Trial Date, Length and Jury Demand.

         The Parties request a trial date of August 1, 2022. Plaintiffs estimate that the trial
         will require approximately two (2) weeks, inclusive of jury selection. Defendants
         estimate that the trial will require five to seven days if the City remains as a
         defendant, and four days otherwise, excluding jury selection. Plaintiffs and
         Defendants have demanded a jury.

9.       Whether the Parties Consent to Trial by a Magistrate Judge.

         The Parties do not consent to trial before the magistrate judge at this time.

10.      Positions on Settlement.

         a. Assessment of Settlement Prospects: The Plaintiffs believe that based on the
            evidence available to the parties that mediation would be beneficial to the
            parties. However, the Plaintiffs believe that it would probably be beneficial for
            the parties to conduct some meaningful discovery before engaging in settlement
            discussions. The Defendants, however, believe it is too early in the case to
            properly evaluate the prospects for settlement, given the likelihood of future
JOINT STATUS REPORT AND PROPOSED DISCOVERY PLAN                                          PAGE 6
      Case 3:20-cv-01526-L Document 18 Filed 09/03/20         Page 7 of 9 PageID 365


            dispositive motions and the present lack of information about the Plaintiffs’
            alleged damages.

         b. Status of Settlement Negotiations: Offers of settlement have not been made by
            either side, and the Plaintiffs anticipate needed discovery before they can be
            made. For the reasons previously stated, the Defendants are not inclined to
            engage in settlement negotiations at this early stage of the litigation.

         c. Settlement Conference: The Parties are open to the Court scheduling a
            settlement conference should the Court so desire but believe that they should be
            able to explore any settlement possibilities through early informal negotiations
            and later mediation, if necessary.

11.      Positions Regarding Mediation or ADR.

         The Parties are amenable to mediation or ADR. The Plaintiffs believe that
         mediation or ADR would be most effective after the parties have conduct some
         meaningful discovery. Defendants propose that mandatory mediation occur after
         the Court has resolved their anticipated dispositive motions.

12.      Any Other Matters Relevant to the Status and Disposition of this Case.

         None at this time.

Respectfully Submitted,

By:/s/ Michelle Simpson Tuegel
Michelle Simpson Tuegel
TX Bar No. 24075187
Admitted
THE SIMPSON TUEGEL LAW FIRM
3301 Elm St.
Dallas, Texas 75226
214-774-9121 (P)
214-614-9218 (F)
michelle@stfirm.com

Daryl K. Washington
TX Bar No. 24013714
Admitted
WASHINGTON LAW FIRM, PC
325 N. St. Paul St., Suite 3950
Dallas, Texas 75201
214-880-4883 (P)
214-751-6685 (F)

JOINT STATUS REPORT AND PROPOSED DISCOVERY PLAN                                      PAGE 7
   Case 3:20-cv-01526-L Document 18 Filed 09/03/20   Page 8 of 9 PageID 366


dwashington@dwashlawfirm.com

Daniel A. Dailey, Esq.
IL Bar No. 6312616
Admitted
ddailey@kingdomlitigators.com
Tatiuana J. Holland, Esq.
TX Bar No. 24090519
Pro Hac Vice Admission Pending
tjh@tjhollandlaw.com
Adam Greenfield
TX Bar No. 24075494
Admitted
KINGDOM LITIGATORS, INC.,
A Public Interest Law Firm
100 Crescent Court Ste. 700
Dallas, Texas 75201
(214) 422-9350 (P)
(469)736-0022 (F)
Morgan A. McPheeters
TX Bar No. 24081279
Admitted
MCPHEETERS LAW, PLLC
4447 N. Central Expy., Suite 101 #158
Dallas, Texas 75205
469-862-8233 (P)
morgan@mcpheeterslaw.com

Jessica Foster
TX Bar No. 24094123
Admitted
1408 N. Riverfront Blvd., Suite 241
Dallas, Texas 75207
(214) 865-9742 (P)
jfoster@jfosterlegal.com

George Oginni
TX Bar No. 24108191
Pro Hac Vice Admission Pending
LEO & OGINNI TRIAL LAWYERS, PLLC
3801 Kirby, Suite 605
Houston, Texas 77098
(713) 280-3204 (P)
george@helpishere.law




JOINT STATUS REPORT AND PROPOSED DISCOVERY PLAN                         PAGE 8
    Case 3:20-cv-01526-L Document 18 Filed 09/03/20   Page 9 of 9 PageID 367


ATTORNEYS FOR PLAINTIFFS


CITY ATTORNEY OF THE CITY OF DALLAS

Christopher J. Caso
City Attorney

s/ Tatia R. Wilson
Tatia R. Wilson
Executive Assistant City Attorney
Texas State Bar No. 00795793
tatia.wilson@dallascityhall.com

Stacy Jordan Rodriguez
Executive Assistant City Attorney
Texas State Bar No. 11016750
stacy.rodriguez@dallascityhall.com

Molly Parks Ward
Senior Assistant City Attorney
Texas State Bar No. 24046589
molly.ward@dallascityhall.com

Devin Q. Alexander
Senior Assistant City Attorney
Texas State Bar No. 24104554
devin.alexander@dallascityhall.com

7DN Dallas City Hall
1500 Marilla Street
Dallas, Texas 75201
Telephone: 214-670-3519
Telecopier: 214-670-0622

 Attorneys for Defendants City of Dallas,
and Chief U. Reneé Hall




JOINT STATUS REPORT AND PROPOSED DISCOVERY PLAN                          PAGE 9
